Title: From Thomas Jefferson to Thomas Boswell, 26 August 1825
From: Jefferson, Thomas
To: Boswell, Thomas


Sir
Monticello
Aug. 26. 25.
Mr Brockenbro’ Proctor of the University of Virga informs me that you have been so kind as to send him for that instn 2. boxes of minerals procured in Germany. for this proof of the int. you take in that instn I beg leave on it’s behalf to return you it’s thanks. I hope it will fully repay the patronage of our  country by the effect it will have on it’s future science morals and good fame.  it is going on under auspices as favble  as it’s best friend could wish. we have now something upwds of 100. students, so far truly distinguished for their orderly conduct  and applicn under Professors of the 1st grade of sciences, and filled with zeal for it’s prosperity. with my thanks be pleased to accept the assurance of my great esteem & respect.Th: J.